Citation Nr: 1033536	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  04-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was previously denied by the Board in an 
April 2008.  That decision was appealed by the Veteran to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2008, the parties filed a Joint Motion for Remand 
(Joint Motion), which was granted by the Court in September 2008.  
Pursuant to the Court's Order, the April 2008 Board decision was 
vacated and the Veteran's claim of entitlement to service 
connection for bilateral hearing loss was remanded to the Board.

Consistent with the instructions in the Joint Motion, the Board 
remanded this matter in November 2008 for further development, 
including efforts to obtain the Veteran's service treatment 
records, including his separation examination report.  If such 
efforts were successful, the Veteran was to be scheduled for a 
new VA examination to determine the etiology of the Veteran's 
hearing loss.  Following such development, the RO was instructed 
to readjudicate the claim.  The Board is satisfied that the 
action directed in its November 2008 remand has been performed, 
and is prepared to proceed with appellate consideration of the 
Veteran's claim.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral sensorineural 
hearing loss.

2.  The evidence does not show that the Veteran's bilateral 
sensorineural hearing loss is etiologically related to in-service 
acoustic trauma or any injury or illness incurred during service, 
nor does it show that the Veteran's bilateral sensorineural 
hearing loss was first manifest within one year from his 
discharge from servi
CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by service, nor may it be presumed to 
have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 


II.  Service Connection for Bilateral Hearing Loss

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For the purpose 
of applying the laws administered by the VA, hearing impairment 
will be considered a disability when the thresholds for any of 
the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The law does not require that the evidence show that the 
veteran's hearing loss met the minimum standards of 38 C.F.R. § 
3.385 during service.  Rather, the evidence must show that the 
veteran's hearing loss currently meets the standards of 38 C.F.R. 
§ 3.385, and if that is established, service connection is 
possible if the current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In this case, the evidence shows that the Veteran has current 
bilateral hearing loss that meets 38 C.F.R. § 3.385.

In this regard, private treatment records show an initial 
diagnosis of right ear hearing loss in February 1990.  A 
September 1997 private treatment record from Dr. J.R.E.D. shows 
that the Veteran was diagnosed with high frequency hearing loss 
in 1987.

A private audiological examination performed in April 2000 
revealed the following puretone thresholds, expressed in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
65
70
LEFT
25
25
50
70
80

Subsequent audiological tests, performed at the same private 
facility in August 2000, June 2002, and August 2002 demonstrate 
ongoing hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385 and which is grossly consistent with the audiological 
results from the April 2000 test.

Audiological testing performed at a November 2003 VA examination 
confirms the private findings discussed above:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
70
75
LEFT
35
35
60
75
80

Speech audiometry testing at the VA examination revealed speech 
recognition ability of 34 percent in the right ear and 86 percent 
in the left ear.

VA treatment records through February 2010 document ongoing 
bilateral hearing loss.

With regard to the question of whether the Veteran's hearing loss 
is related to his active duty service, the Veteran asserts in a 
January 2004 statement that he fired M16, M60, and a 50 caliber 
gun as part of his training while he was stationed at Fort Hood, 
Texas in 1973 and at Wurzburg, Germany in 1974.  The Veteran 
reports that he was treated for hearing loss at "Darrell 
Hospital" at Fort Hood and at "Wurzberg Army Hospital" in 
Germany.

Despite exhaustive efforts by VA to locate and obtain the 
Veteran's complete service treatment records, only a copy of the 
Veteran's June 1973 enlistment examination is contained in the 
claims file.  Documentation shows that an initial request for the 
Veteran's service treatment records was made in November 2002, 
shortly after the Veteran's claim was filed.  In March 2003, the 
RO was advised that such records had not yet been "retired" to 
Code 13 and that the request was being forwarded to Code 11.  The 
RO made follow-up inquiries to Code 11 in June and August 2003.  
It is unclear from the record as to whether a response to these 
follow-up inquiries was received.  In March 2007, the Board 
remanded this matter with instructions to the RO to make 
additional follow-up efforts with Code 11.  Despite the Board's 
instructions, follow-up efforts were made with Code 13, which 
advised that all available service treatment records had been 
previously mailed.  Following the parties' September 2008 Joint 
Motion and remand by the Court, another unsuccessful Code 13 
request was made in January 2009.  In June 2009, the Appeals 
Management Center (AMC) in Washington, D.C. finally made efforts 
to follow-up with Code 11.  In a response from Code 11, however, 
AMC was advised that a "temp folder" was located at the RO in 
Wichita, Kansas.  In March 2010, AMC contacted the Wichita RO and 
requested that it forward any service treatment records in its 
possession.  The Wichita RO advised, however, that the only 
service treatment record in its "temp file" was a copy of the 
June 1973 enlistment examination, which was already of record in 
the Veteran's claims file.  In April 2010, AMC formally 
determined that the Veteran's service treatment records are 
unavailable for review.

In such situations, the Board has a heightened obligation to 
explain its findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Under that doctrine, the Board is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
38 U.S.C.A. § 5107(b).

The unavailability of the Veteran's service records, however, 
does not lower the legal standard for proving his claims.  
Rather, such circumstances merely increase the Board's existing 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Also, the absence of records does 
not create a presumption either in favor of the Veteran or 
against VA.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (declining to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).

Overall, neither the private nor the VA post-service treatment 
records in the claims file offer any direct opinions as to the 
etiology of the Veteran's hearing loss.  A September 1997 private 
treatment record from Dr. J.R.E.D., however, reports that an air 
hose exploded next to the Veteran's right ear ten years before 
and resulted in "sudden loss of hearing in that ear."  In an 
April 2000 record, Dr. J.R.E.D. diagnoses bilateral hearing loss, 
but interestingly, expresses at that time that he is at a loss to 
explain its cause.  As noted above, VA treatment records through 
February 2010 show ongoing bilateral hearing loss, but these 
records also do not offer any etiology opinions.

At the Veteran's November 2003 VA examination, the Veteran 
reported that he has worked in a paper mill since 1983.  He 
related that he wore hearing protection while on the job.  The 
examiner noted that the Veteran's separation examination and 
service treatment records were not contained in the claims file.  
In the absence of such records and given the Veteran's 
occupational noise exposure, the examiner determined that an 
etiology opinion concerning the Veteran's hearing loss could not 
be made without resort to speculation. 

In August 2007, the Veteran received a new VA examination from 
the same examiner who performed the November 2003 examination.  
The claims file was reviewed in conjunction with the examination.  
At that time, he continued to report in-service acoustic trauma 
from gunfire, as well as noise from five and ten ton trucks.  The 
Veteran also reported that he sustained ear infections during his 
active duty service which were treated by irrigating the ear.  
Audiological testing showed severe bilateral hearing loss in both 
ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
70
75
LEFT
30
35
75
75
85

Speech audiometry testing performed via the Maryland CNC test 
revealed speech recognition ability of 40 percent in the right 
ear and 72 percent in the left ear.  The examiner opined that 
acoustic immittance findings were suggestive of normal middle ear 
pressure and admittance in both ears.  Based upon these findings, 
the examiner diagnosed severe sensorineural hearing loss in the 
left ear, and slight to mild sensorineural hearing loss in the 
right ear, sloping to moderately severe to severe from 1500 to 
8000 Hertz.

Once again, however, the examiner states that in the absence of 
the Veteran's separation examination and given the reported post-
service occupational noise exposure, she is unable to provide an 
etiology opinion without resort to speculation.  She notes, 
however, that "the configuration of the hearing loss in the 
right ear is not consistent with noise exposure and [the] 
[V]eteran's hearing loss in the left ear has decreased since 
previous testing on 11-19-03, which could be a result of his 
post-military occupational noise exposure."

The Board observes that where a medical opinion is relatively 
speculative in nature, that opinion's probative value is limited.  
For example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the opinion of 
the examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could have 
been" is not probative).

Nonetheless, where a VA examiner's opinion cannot be rendered 
without resort to speculation, VA is not required to proceed 
through multiple iterations of repetitive medical examinations 
until it has obtained a conclusive opinion or formally declares 
that further examinations would be futile.  Jones v. Shinseki, 23 
Vet. App. 382, 387 (2010).  It must be clear, however, from some 
combination of the examiner's opinion and the Board's analysis of 
the record, that the examiner has not invoked the phrase 
"without resort to mere speculation" as a substitute for the 
full consideration of all pertinent and available medical facts.  
Id.  Such a standard requires that the examiner's assessment be 
made after all due diligence has been exercised in seeking 
relevant medical information that may have bearing on the 
requested opinion.  Id. at 389.  Though a bald statement by the 
examiner that it would be speculative to render an opinion as to 
etiology or diagnosis is fraught with ambiguity, the Board may 
rely on an examiner's conclusion that an opinion would be 
speculative if such an opinion is supported by an explanation of 
the basis for such an opinion or is otherwise apparent in the 
Board's review of the evidence.  Id. at 390.  Further, VA must 
ensure that it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has 
considered "all procurable and assembled data" by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 46 
(2007)).  The examiner's use of the phrase "without resort to 
mere speculation" should reflect the limitations of knowledge in 
the medical community at large and not those of a particular 
examiner.  Id.  Finally, the examiner should clearly identify 
precisely which facts cannot be determined.  Id.

In this case, the VA examiner reviewed the Veteran's claims file 
in conjunction with both examinations and expressly noted that in 
the absence of the Veteran's complete service treatment records, 
she is unable to render an etiology opinion that is free of 
speculation.  Given the Veteran's contentions of in-service 
acoustic trauma and treatment, and also given the absence of any 
private or VA etiology opinions, it is evident that the Veteran's 
service treatment records would greatly assist the examiner in 
forming an etiology opinion.  As noted previously, exhaustive but 
ultimately unsuccessful efforts have been made by VA to locate 
the Veteran's service treatment records.  The Board is satisfied 
that all procurable and assembled information was made available 
to the examiner and reviewed by her in conjunction with her 
examinations.  Under the circumstances, the VA examiner's 
etiology opinion, though speculative, is based upon all 
procurable and assembled information and is not merely the 
product of the examiner's own lack of knowledge or information.

Accordingly, the Board accepts the examiner's opinion that the 
Veteran's right ear hearing loss is not consistent with noise 
exposure and that his left ear hearing loss could be the result 
of occupational noise exposure, and affords it full probative 
weight.  This opinion is not contradicted by other medical 
evidence in the record, and, is consistent with the Veteran's 
reported post-service occupational noise exposure and with the 
air hose explosion reported in the September 1997 private 
treatment record.

The Board is mindful of the Veteran's contentions as to in-
service acoustic trauma and onset of hearing loss during service.   
It also observes that in December 2002 the Veteran submitted a 
series of statements from his spouse and friends.  The statement 
from the Veteran's spouse relates that she has known the veteran 
since 1978, that she has been married to the Veteran since 1973, 
and that the Veteran's hearing problem has increased during that 
time.  She does not make any assertions as to when the Veteran's 
hearing loss first began or was first noticed.  A statement from 
the Veteran's friend, V.W., relates that she has known the 
Veteran for 22 years and that the Veteran has complained about 
ringing in his ears (tinnitus).  This statement also does not 
make any assertions as to when she first noticed the Veteran's 
hearing loss.  A separate statement from R.B. states that the 
statement's author has known the Veteran for only "several 
years" yet states that the Veteran has been hard of hearing 
since 1977.  Finally, a statement from G.W. asserts that he has 
known the Veteran since 1978, and that during that time, he went 
to school, worked with, and was friends with the Veteran.  
Although he states that the Veteran's hearing noticeable 
decreased severely, he also does not state when he first noticed 
the Veteran's hearing loss.

With the exception of the statement provided by R.B., the lay 
statements offered by the Veteran's spouse and friends are not 
probative as to the issue of etiology because they do not offer 
observations as to when the Veteran's hearing loss first began.  
Although R.B.'s statement asserts that the Veteran has been hard 
of hearing since 1977, its probative value is severely limited 
because R.B. admits that she has only known the Veteran for 
"several years."

Moreover, the Veteran's assertions and the statements made by his 
spouse and friends are rebutted by the absence of concurring 
medical opinions in the record and by negative nexus opinions 
provided in the August 2007 VA examination report.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that the 
Board may weigh the absence of contemporary medical evidence 
against lay statements).  The Board further notes that the 
private and VA treatment records in the claims file reflect that 
the Veteran was first diagnosed with hearing loss in 1990.  As 
such, the Veteran's contentions are further rebutted by the 
absence of treatment or diagnosis shortly after his discharge 
from service.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As the evidence does not show incurrence of hearing 
loss within a year from the Veteran's discharge in 1976, such 
hearing loss may not be presumed to be related to service under 
38 C.F.R. §§ 3.307 and 3.309.

Also, the Court has consistently held that service connection may 
not be predicated upon lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the present 
case, neither the Veteran nor his spouse and friends have been 
shown to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a competent 
opinion as to medical causation of his bilateral hearing loss.  
Accordingly, the lay opinions expressed by the Veteran and in the 
various lay statements do not constitute competent medical 
evidence and lack probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report that on which 
he or she has personal knowledge); Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing loss, 
and this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the Veteran was notified of the information and 
evidence needed to substantiate and complete a claim for service 
connection for hearing loss in a November 2002 notice letter.  
Further notice in that regard was also provided to the Veteran in 
June 2003, before the RO issued its initial unfavorable 
adjudication in December 2003.   In a March 2007 notice letter, 
the Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following a reasonable 
period of time in which the Veteran was afforded the opportunity 
to respond, this matter was readjudicated in a December 2007 
Supplemental Statement of the Case.  Despite any deficiency in 
the timing of the March 2007 notice provided to the Veteran, the 
Board finds no prejudice to the Veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, the Veteran's identified private and VA treatment 
records have been obtained.  The Veteran was also afforded two VA 
examinations, in November 2003 and August 2007, to determine the 
nature and etiology of his hearing loss.  As discussed fully 
above, exhaustive efforts have been made to locate the Veteran's 
service treatment records.  In an April 2010 memorandum, VA 
formally determined that the service treatment records are 
unavailable for review.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


